Exhibit 1.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Ordinary Shares of Lombard Medical, Inc. and that this Agreement be included as an Exhibit to such joint filing. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 7 day of April, 2017 . MicroPort Scientific Corporation By: /s/ Dr. Zhaohua Chang Name / Title: Dr. Zhaohua Chang, Executive Director New Alliance FF Limited By: /s/ Qu Lie Feng Name / Title: Qu Lie Feng, Representative MicroPort NeuroTech CHINA Corp LIMITED By: /s/ Dr. Zhaohua Chang Name / Title: Dr. Zhaohua Chang, Director Alliance One Investment Singapore PTE Ltd. By: /s/ Qu Lie Feng Name / Title: Qu Lie Feng, Representative
